ORDER
Musgrave, Judge:
Upon consideration of the Notice of Negative Determination on Remand, Crucible Specialty Metals Corporation, Syracuse, New York, submitted to the Court with the Supplemental Administrative Record obtained on remand in this case, and plaintiffs’ letter of August 17, 1993 stating that plaintiffs have no objection to the determination, it is hereby
*966Ordered, adjudged and decreed that the determination announced in the Notice of Negative Determination on Remand, Crucible Specialty Metals Corporation, Syracuse, New York, is affirmed, and this case is dismissed.